Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 34-42 are  allowable. Claims 43-46, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 12/24/2021, is hereby withdrawn and claims 43-46 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections Withdrawn

The rejection of claims 33-42 on the ground of nonstatutory double patenting as being unpatentable over claims 10, 18 and 40  of U.S. Patent No. 10815469 (‘469) is withdrawn. The terminal disclaimer filed on 6/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent No. 10815469 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 33-40 and 42 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17233911 (‘911) is withdrawn. The terminal disclaimer filed on 6/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  any patent granted on Application Number 17233911 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 33-40 and 42 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 62-65 and 68-78 of copending Application No. 17228579 (‘579) is withdrawn. The terminal disclaimer filed on 6/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  any patent granted on Application Number 17228579 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claim(s) 33 under 35 U.S.C. 102(a)(1) as being anticipated by Tumer et al. US2012/0251542 10/4/2012 cited in IDS is withdrawn in view of the cancellation of the claims.
The rejection of claim 33-38 and 42 under 35 U.S.C. 103 as being unpatentable over Verploegen et al. WO 2012/104344 August 9, 2012 cited in IDS in view of Passeri, D., & Spiegel, J. (1993). Immunoconjugates: Magic Bullets for Cancer Therapy? Retrieved 3/9/2022 from https://ntrs.nasa.gov/api/citations/19930016378/downloads/19930016378.pdf and Tumer et al. US2012/0251542 10/4/2012 cited in IDS is withdrawn. All of Applicant’s argument has been carefully considered  and is found persuasive.
The rejection of claim 39-41 under 35 U.S.C. 103 as being unpatentable over Verploegen et al. WO 2012/104344 August 9, 2012 cited in IDS in view of Passeri, D., & Spiegel, J. (1993). Immunoconjugates: Magic Bullets for Cancer Therapy? Retrieved 3/9/2022 from https://ntrs.nasa.gov/api/citations/19930016378/downloads/19930016378.pdf and Tumer et al. US2012/0251542 10/4/2012 cited in IDS as applied to claims 33-38 and 42 above, further in view of  Liu et al. WO 2012162418 11/29/12 is withdrawn. All of Applicant’s argument has been carefully considered  and is found persuasive.

Status of the Claims
Claims 34-46 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645